DETAILED ACTION

         Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's Amendments to Claims and Remarks filed on January 15, 2021 is/are acknowledged.
2.2.	Claim 14 has been canceled. Claims 1-12 have been withdrawn. Claims 15-23 are newly added. Claim 13 has been amended by introducing new limitations with respect to steps of producing Bio-PET resin from biomass in presence of catalyst and the requirement that IPA (isophthalic resin), CHDM ( cyclohexanedimethanol)  or  DEG ( diethylene glycol) were not added during polymerization. Support for the amendmet to Claim 13 and newly added Claims 15-23 has been found as indicated by Applicant and in previously filed, but currently withdrawn claims 1-12.  
2.3.	In view of interest of compact examination, available Prior art and in good faith, Applicant's amendmet to Claims will be entered in Application file and therefore, Claims 13 and 15-23 will be examined on the merits. 
However, due to this amendmet to claim 13 and newly added claims 15-23, New Grounds of Rejection are introduced as explain below. Consequently, it is appropriate to make instant Action Final.  
      
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	Claims 13, 16-19 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Poulat  ( US 2014/0197580) as evidenced by Rieckmann et al Modern polyesters, Chapter II ( reference of Record). 
3.1.	Regarding Claims 13, 16-19 and 21-23   Poulat disclosed method of producing Bio-PET ( polyethylene terephthalate  produced from biomass) with following steps : 
a) polymerization of bio-based TA(Terephthalic acid) and bio-based EG(ethylene glycol) in presence of catalyst , for example ,germanium oxide ( other name - germanium dioxide) ( see [0091],[0092],[0105], [0106] ) , wherein DEG ( diethylene glycol)  inherently present during formation of PET ( [0047]).  Therefore, Poulat disclosed same method of obtaining Bio-Pet , wherein copolymerization component , in this case  DEG,  can be added or inherently generated during polymerization.
b)	 In addition note that according to Poulat ( see [0077]) other acid compounds other than  IPA, CHDM or DEG can be used  as alternative crystallization retarding compound, for example, succinic acid  or other glycols than CHDM , for example, 1,3-propanediol or  1,4-butanediol.
c)     Poulat further disclosed method of producing container and specifically bottle from Bio-PET (see [0114]-[0124]).
3.2.	Therefore, Poulat anticipated Applicant’s claimed subject matter as Method of producing Bottle from Bio-PET, wherein both TA and EG obtained from biomass.
Alternatively it would be obvious to one of ordinary skill in the art to produce bottle from Bio-Based PET, wherein copolymerization component is not added but generated during polymerization as DEG or wherein another acid or glycol compounds other than IPA, CHDM or DEG is added as crystallization retarding compound.
3.4.	Regarding Claim 17 see Poulat [0038], [0041], [0050], wherein same biomass materials which can be used in order to obtained TA and/or EG are disclosed.
3.5.	Regarding Claims 18 and 19 see Poulat note that Bio-PET resin can be produced by " direct esterification" of  TA and EG  in slurry, which is  suspension,  due to only partial solubility of TA in EG ( see evidence by Modern polyester – Esterification, pages 90-92) with following formation of BHET (bis-hydroxyethyl terephthalate) – see Poulat paragraphs [0105]-[0106], [0098] and with respect to SSP ( solid state polycondensation) see [0107]- [0109] and [0153]-[0154].
3.6.	Regarding Claims 21-23 see Poulat paragraph [0063].

                                          Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 13 and 15  are rejected under 35 U.S.C. 103 as obvious over Poulat ( US 2014/0197580)   in view of Quillen et al ( US 2007/0066735).
4.1.	 Discussion with respect to Poulat ( see paragraph 3 above) incorporated herein by reference.
4.2.	As discussed above, Poulat disclosed same basic method for production of Bottle from Bio-PET resin, but silent regarding use of aluminum based catalyst for polymerization of TA with EG and regarding of IV ( intrinsic viscosity) in range from 0.7 dl/g to 0.85 dl/g.
4.3.	 However, Quillen teaches that polyester polymers catalyzed by aluminum catalyst by itself or in combination with other catalysts, including , for example, aluminum acetate  ( see Abstract, [0001] and [0136]) is  specifically suitable for production of bottles with reduced " yellow hue"   and " without increasing the haziness of the polymer".
	Therefore, it would be obvious to one of ordinary skill in the art to use aluminum compounds per guidance provided by Quillen  in process for production of polyester and bottles of  Poulat in order to obtain bottle with reduced yellow hue and without increasing the haziness of the polymer.
Claims 13 and 20   are rejected under 35 U.S.C. 103 as obvious over Poulat ( US 2014/0197580)   in view of Rieckmann et al Modern polyesters, Chapter II.
5.1.	 Discussion with respect to Poulat ( see paragraph 3 above) incorporated herein by reference.
5.2.	As discussed above, Poulat disclosed same basic method for production of Bottle from Bio-PET resin, including step of SSP but silent regarding polyester with  IV ( intrinsic viscosity) in range from 0.7 dl/g to 0.85 dl/g.
5.3.	However, Rieckmann teaches that polyesters with IV in range of 0.75 to 1.00 dl/g and especially 0.80 dl/g is specifically suitable for production of bottle grade polyesters ( see page 36): " Bottle-grade PET appears ‘glass-clear’ in the amorphous state. Special requirements for bottle-grade PET are a brilliant white colour and a composition fulfilling the regulations for food packaging. The average molecular weight ranges from 24 000 to 36 000 g/mol, which refers to an IV of between 0.75 and 1.00 dL/g. The standard bottle grade has an IV of 0.80 dL/g." and that " High-viscosity PET grades for bottles or technical yarns are typically produced by further polycondensation in an additional solid-state process (SSP) under vacuum or in an inert gas atmosphere, respectively".- see page 35. 
	Therefore, it would be obvious to one of ordinary skill in the art to increase IV  of polyester disclosed by Poulat to  0.8 dl/g  by SSP method per guidance provided by Rieckmann in view of special requirements for bottle-grade PET. 

Response to Arguments
6.	Applicant's arguments filed January 15, 2021   have been fully considered but they are  moot in view of New Grounds of Rejections and also not persuasive.
7.	Applicant's arguments with respect to Poulat based on following principal argument: " Poulat discloses including at least one crystallization retarding compound. The crystallization retarding compound is preferably isophthalic acid and/or 1,4-cyclohexanedimethanol. (Paragraph 78)... Therefore, Poulat does not disclose the features as recited in amended claim 13 and the noted features would not have been obvious over Poulat".
	In response for this argument note that Poulat disclosed that DEG , which is inherently generated during polymerization ( not added as required by Applicant's claim 13)  of TA and EG is crystallization retarding compound. 
	Claim 13 exclude use of  specific compounds as IPA or CHDM, but does not exclude use of other " crystallization retarding compound" as disclosed by Poulat , for example, succinic acid or diols as 1,3-propanediol or  1,4-butanediol ( see Poulat ,[0077]). Note, that succinic acid or diols as 1,3-propanediol or  1,4-butanediol are routinely obtained from biomass.( see Reference cited on PTO-892).
	Therefore, Poulat anticipated or renders obvious all limitation of Applicant's claim 13 , by disclosing method of producing Bottle from Bio-PET resin, which is obtained by polymerization of biomass derived TA and EG in presence of same germanium catalyst as claimed by Applicant, without requirement to add crystallization compound because this compound- DEG - is generated during polymerization. 
Poulat renders obvious Applicant's claimed subject matter of Claim 13,   which does not required that all  polyester is 100 mole%  derived from biomass to the contrary of Applicant's arguments, because  it would be obvious to one of ordinary skill in the art to produce bottle from Bio-Based PET, wherein copolymerization component is not added but generated during polymerization as DEG or wherein another acid or glycol compounds other than IPA, CHDM or DEG is added as crystallization retarding compound.In addition note that: "  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.) and  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.).
At least for reasons above, Applicant's arguments were found unpersuasive.

                                                          Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/GENNADIY MESH/
 Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763